Citation Nr: 1715666	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for traumatic varicocele, left testicle (left varicocele).  

2.  Entitlement to an evaluation in excess of 10 percent for left leg varicose veins.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thoracic spine fracture, also claimed as dorsal spine arthritis and fibromyositis.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer due to ionizing radiation exposure.  

5.  Entitlement to service connection for skin cancer due to ionizing radiation exposure.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for benign growths/scarring of the urinary tract.  

7.  Entitlement to service connection for right leg varicose veins, claimed as secondary to the service connected disability of left leg varicose veins.  

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In January 2007, the RO denied the Veteran's claim of entitlement to service connection for right leg varicose veins.  The Veteran submitted a statement in February 2007 indicating that he wished the RO reconsider the denial of this claim. The RO deemed this a notice of disagreement and issued a statement of the case dated in July 2015 and the Veteran filed his substantive appeal in September 2015.

In August 2014, the RO, in pertinent part, denied the Veteran's application to reopen claims entitlement to service connection for thoracic spine fracture, 
skin cancer, and benign growths/scarring of the urinary tract.  The RO also continued 10 percent evaluations for traumatic varicocele, left testicle, and left leg varicose veins.  The Veteran filed a notice of disagreement dated in October 2014, and the RO issued a statement of the case dated in July 2015.  The Veteran filed his substantive appeal in September 2015.
In December 2014, the RO denied the Veteran's claim of entitlement to individual unemployability.  Although the Veteran did not appeal this issue, the RO in the July 2015 statement of the case noted that the issue was inferred and became part of the appeal per VA Fast Letter 13-13.   

The Board notes that, before reaching the merits of the Veteran's new and material evidence claims, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced ago.  38 C.F.R. § 20.900(c) (2016) (defining "advanced age" as 75 or more years of age). 

The issues of entitlement to service connection for skin cancer and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1992, the RO denied the Veteran's claim of entitlement to service connection for skin cancer secondary to exposure to ionizing radiation, and denied the Veteran application to reopen a previously denied claim of entitlement to service connection for a back disorder; the decision was not appealed and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the August 1992 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder. 
3.  Evidence received since the August 1992 RO decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for skin cancer.  

4.  In an unappealed rating decision dated in January 2007, the RO denied the Veteran's claim of entitlement to service connection for benign growths/scarring of the urinary tract; the decision was not appealed and no new and material evidence was received within one year of its issuance. 

5.  The evidence received since the January 2007 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for benign growths/scarring of the urinary tract.  

6.  Right leg varicose veins have not been shown to have had their onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or service-connected left leg varicose veins. 

7.  The Veteran's varicose veins of the left leg have been manifested by aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity; symptoms of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema were not indicated.

8.  The Veteran's left varicocele was not productive of  renal dysfunction or voiding dysfunction, nor were there three or more scars, or scars encompassing an area or areas exceeding 12 square inches (77 sq. cm.).

CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for skin cancer and a back disorder has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
2.  New and material evidence sufficient to reopen a previously denied claim of service connection for skin cancer has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for benign growths/scarring of the urinary tract has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for an award of service connection for right leg varicose veins have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for an evaluation in excess of 10 percent for varicose veins of the left leg have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016). 

6.   The criteria for an evaluation in excess of 10 percent for left varicocele have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7529, 4.118, Diagnostic Code 7804, 4.124a (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in August 2006, January 2014, July 2014, and November 2014, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Veteran was informed of this information in letters dated in January and July 2014.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the increased rating and service connection claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence.  The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his new and material evidence claims.  With respect to these claims, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

II.  New and material evidence.

In August 1992, the RO denied the Veteran's claim of entitlement to service connection for skin cancer secondary to exposure to ionizing radiation, and denied the Veteran application to reopen a previously denied claim of entitlement to service connection for a back disorder.  The decision was not appealed and no new and material evidence was received within one year of its issuance.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In this regard, the Board notes that the Veteran's claim for a back condition was also previously denied in Board decisions dated in April 1977 and October 1983.  

In January 2007, the RO denied the Veteran's claim of entitlement to service connection for benign growths/scarring of the urinary tract.  The decision was not appealed and no new and material evidence was received within one year of its issuance.  Id.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence received since the August 1992 RO decision, with respect to the Veteran's claims for a back condition and skin cancer, consists of private and VA outpatient treatment records, and statements of the Veteran in connection with the claims.  These records indicate ongoing complaints of back pain and diagnoses related to multilevel degenerative joint disease with narrowing, osteoarthritis, spinal stenosis, and an old upper endplate L1 compression fracture.  The records, however, are almost completely devoid of any treatment for this condition.  

With respect to the skin cancer claim, in April 2014, the Veteran had a lesion on his right shoulder excised.  The biopsy revealed basal cell carcinoma with good margins.  In 2014, the Veteran was also indicated to have actinic keratosis on the left wrist.  Other than this, the Veteran's medical records do not indicate any diagnoses or treatment related to skin cancer.  

The evidence received since January 2007 with respect to the Veteran's claim for benign growths/scarring of the urinary tract, consists of VA outpatient treatment records and the Veteran's statements regarding his claim.  These records note that the Veteran was diagnosed with prostate cancer and prostatitis.  There is no evidence, however, of treatment or diagnoses related to benign growths/scarring of the urinary tract.

Based on the foregoing, the Board finds that the evidence related to the Veteran claim for skin cancer is both new and material and the claim is reopened.  In this regard, the Board notes that the August 1992 rating decision found that the Veteran was seen by a private dermatologist in April 1981 for two solar keratoses on the left cheek.  Skin cancer was not clinically diagnosed. In a VA examination dated in March 1992, the Veteran was noted to have lesions on the left hand, a lesion on the right hand, and lesions about the left lateral zygoma. These lesions were not cancerous.  Since the August 1992 rating decision, the evidence indicates that the Veteran has been diagnosed with basal cell carcinoma.  This evidence is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's claim and the Veteran asserts that this diagnosis may be related to his military service during which he was stationed near Hiroshima, Japan.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's skin cancer claim that were not present in August 1992, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

With respect to the Veteran back and urinary tract claims, the evidence received since August 1992 and January 2007, respectively, shows ongoing diagnoses related to the Veteran's back, but no records of ongoing treatment for the condition.  In addition, the evidence does not indicate diagnoses or treatment related to benign growths/scarring of the urinary tract.  These treatment records are new evidence, in that they were not previously physically of record at the time of the previous rating decisions.  However, the evidence is not "material evidence" since it does not indicate ongoing treatment for a back disability or benign growths/scarring of the urinary tract, nor does it link these disabilities to the Veteran's active military service or, in the case of the Veteran back disability, indicate that the preexisting disability was aggravated by his military service.  In addition, the Veteran's statements basically reiterate the Veteran's prior contentions already of record and are therefore cumulative and redundant.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

In sum, the Board finds that the evidence added to the record since August 1992 rating decision for skin cancer is new and material and the claim is reopened.  
However, with respect to the back and urinary tract claims, the evidence is cumulative of the evidence previously considered by the RO at that time of the previous rating decisions and does not relate to an unestablished fact necessary to substantiate the claims and, therefore, does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a). 

III.  Service connection for right leg varicose veins.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his right leg varicose veins are secondary to his service-connected left leg varicose veins.  The evidence in this case indicates that the Veteran has been diagnosed with right leg varicose veins.  He has also been provided several VA examination in connection with his claim.

A 1987 private medical examination diagnosed "Bilateral varicose veins in the legs."

On examination in March 1992, the Veteran was noted to have mild varicose veins bilaterally.  No opinion regarding nexus was offered.  

In September 2006, the Veteran was afforded a VA examination in connection with his varicose veins.  Varicose veins of the right leg were diagnosed. These were indicated to be minimally deep in the foot area and superficial above the knee in the thigh area.  The examiner noted that there were no complaints were found in the claims file indicating varicose veins of the right leg, but varicose veins were noted on clinical examination. The examiner indicated there were minimal limitations in function due to varicose veins of the right leg.

In January 2007, the VA examiner offered an opinion regarding the Veteran's right leg varicose veins.  The examiner stated that an up-to-date, continuous review of over 350 journals and other resources indicated that varicose veins may be due to superficial venous insufficiency, venous hypertension and deep or perforating vein valvular incompetence, or from venous obstruction.  Both genetic and environmental factors seemed to play a role. The examiner also reported that there was a strong familial component to varicose veins.  The Veteran indicated a mother with a history of varicose veins.  Other risk factors for varicose veins were noted to be prolonged standing, increased body mass index, geographic site, race, and a sedentary lifestyle.  The examiner indicated that the Veteran reported varicose veins occurred due to prolonged standing.  The Veteran was noted to be service-connected for left varicose veins.  The examiner also noted that the September 2006 had diagnosed mild varicose veins of the right leg.  However, the examiner noted that a claims file review was negative for any complaints of varicose veins of the right leg.  The examiner then stated that, due to the fact the varicose veins are primarily genetically related, and due to the lack of complaints during service or after service concerning varicose vein of the right leg, it was less likely not (less than 50-50 probability) that right leg varicose veins were due to or permanently worsened because of the veterans service-connected left leg varicose veins.

Finally, the Veteran was afforded a VA examination dated in May 2015.  The Veteran was assessed with right lower extremity cutaneous spider/sunburst varicosities, primarily on the foot and ankle area.  There was no lower extremity edema. The saphenous vein on the right showed minimal enlargement but it was not tortous.  The examiner stated that this saphenous vein was essentially normal for the Veteran's age. The examiner then found that the cutaneous varicosities on the right leg were clearly not due to, caused by, or aggravated beyond normal progression by the diagnosed varicose veins on the left leg.

A review of the Veteran outpatient treatment records noted an April 2014 treatment note that indicated complaints of right leg pain.  The Veteran reportedly used compress stockings on both legs due to varicose veins.  These records did not contain opinions regarding the etiology of the Veteran's condition.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for right leg varicose veins.  The Veteran has been diagnosed with this condition.  However, the examiners that examined the Veteran in connection with this claim and reviewed the Veteran claims file, found that the condition was not related to service or the Veteran's service-connected left leg varicose veins.  There is no contrary opinion of record.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran's medical history and claims file and were apprised of the Veteran's contentions regarding his varicose veins.  After examination and review, the January 2007 and May 2015 examiners provided definite opinions supported by a reasoned rationale.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his right leg varicose veins are related to his military service or his left leg varicose veins.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether varicose veins are related to military service or a service-connected disability is a complex medical question of the type as to which courts have found lay evidence is not competent.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Hence, the opinions of the Veteran in this regard are not competent.  Additionally, right left varicose veins are not a chronic disease and as such, the chronicity and continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) are not for application.

In sum, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
IV.  Increased ratings for left leg varicose veins and left varicocele.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4. 10.

Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  In Esteban, the Court found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements and testimony regarding the severity of symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  The ultimate probative value of lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159 (a)(1) and (a)(2).

A.  Varicose Veins of the Left Lower Extremity

The Veteran contends that his service-connected varicose veins of the left lower extremity are more disabling than currently evaluated. The present claim for an increased rating was received in November 2013.  The Veteran stated that he had  pain of the left leg.

Throughout the rating period on appeal, the service-connected disability of varicose veins of the left lower extremity has been rated as 10 percent disabling under Diagnostic Code 7120.  Under this code, a 10 percent evaluation is assigned for varicose veins manifested by intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The evidence in this case consists primarily of a VA examination dated in May 2015 and VA outpatient treatment records.

On examination in May 2015, the examiner indicated that the Veteran claims file was available and reviewed in connection with the examination.  The Veteran was diagnosed with varicose veins of the left leg.  The examiner indicated that the Veteran had not had any vein surgery.  The Veteran reported that elevates his feet when sitting and remains active to support circulation.  He also reported constant leg pain.  The Veteran's CPRS records showed one entry in 2014 where the veteran reported right leg pain.  However, the examiner indicated that no other CPRS records could be located regarding bilateral lower extremity leg pain due to varicose veins.  It was noted that the Veteran did have a progressive osteoarthritis of the left knee, unrelated to the varicose veins, which the examiner thought likely contributed to his left leg pain.  Upon examination, the Veteran was noted to have varicose veins or post-phlebitic syndrome with symptoms of aching and fatigue in the leg after prolonged standing or walking.  Symptoms were relieved by elevation of the extremity.  There were no amputations due to vascular disease, the Veteran did not use any assistive device as a normal mode of locomotion, and there was no functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran condition and the Veteran's vascular condition did not  impact his ability to work.  The Veteran was assessed with left lower extremity cutaneous spider/sunburst varicosities, primarily on the foot and ankle area and some evidence of saphenous vein enlargement. 

A review of the Veteran's outpatient treatment records was also undertaken.  However, there were no findings in such records that indicated that the condition was worse than reported in the VA examination.  

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted for the appeal period.  In order to warrant a higher evaluation, the Veteran left leg varicose vein symptoms must more nearly approximate persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  The evidence in this case, however, indicates that the Veteran had aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  He is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  

In sum, the Board finds that, during the appeal period, an evaluation in excess of 10 percent is not warranted.  In order to merit the assignment of a higher rating under Diagnostic Code 7120, there must, at a minimum, be persistent edema. There is no objective evidence of persistent edema, ulceration, stasis pigmentation or eczema in the left leg during this period. 

B.  Left varicocele.

The Veteran's service-connected left varicocele is currently evaluated as 10 percent disabling under Diagnostic Codes 7529 and 7804.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code, 7529; 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under Diagnostic Code 7529, benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day. 38 C.F.R. § 4.115a. 

Renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent evaluation.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation. 38 C.F.R. § 4.115a.

Under Diagnostic Code 7804, unstable or painful scars, a 10 percent rating is warranted for one or two such scars, a 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars.  Note 1 to diagnostic code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scars.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  In addition, diagnostic code 7801 provides that scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

The evidence in this case consists primarily of a VA examination dated in May 2015 and VA outpatient treatment records.  

On examination in May 2015, the examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination.  The Veteran was diagnosed with small left varicocele.  The veteran stated the scrotum was so painful that he could not cross his legs.  The examiner indicated that the Veteran wore no scrotal support and had not seen a health care provider for the varicocele.  The examiner indicated that the Veteran's CPRS records were reviewed and that there was only one entry referring to a varicocele which was dated 2002, and that only indicated a history of varicocele and no examination.  In addition, the Veteran's treatment plan did not include taking continuous medication for the diagnosed condition, and the examiner noted that the Veteran had not had an orchiectomy.  There was no renal dysfunction due to condition, no Voiding dysfunction, no erectile dysfunction, and no retrograde ejaculation.  The Veteran also did not have a history of chronic epididymitis, epididymoorchitis or prostatitis.  There was abnormal testes and epididymis, no benign or malignant neoplasm or metastases related to the condition, and no scars (surgical or otherwise) related to any condition.  There were no other pertinent physical findings, complications, conditions, signs or symptoms, and the examiner found that the condition did not impact his ability to work.  After examination, the examiner offered an assessment of small left varicocele.  The varicocele's clinical description was graded a grade 1.  The examiner explained that a varicocele is a scrotal abnormality defined by elongated, dilated and tortuous veins that drain the testicle.  Varicoceles were indicated to be common, observed in 15% of the general male population, and were presumably an evolutionary consequence of men's upright posture.  Most varicoceles (>80%) occur on the left side and the remainder on both sides.  They are generally acquired during puberty.  A varicocele does not cause cancer and is not life threatening; they are simply an anatomic consequence of being human. The epididymal cyst are painless, fluid-filled cyst of the head (caput) of the epididymis that may contain nonviable sperm.  The spermatocele or epididymal cyst is unrelated to the varicocele.  Spermatoceles may form as a result of blockage of the efferent ducts and epididymis result in spermatocele formation. Additionally, in utero exposure to diethylstilbestrol (DES), a synthetic form of estrogen, has also been suggested as a possible cause. 

A review of the Veteran's outpatient treatment records was also undertaken.  However, as noted by the examiner, there were little to no findings related to the diagnosed varicocele and no findings in such records that indicated that the condition was worse than reported in the VA examination.  

After reviewing the relevant evidence, the Board finds that an evaluation in excess of 10 percent for service-connected left varicocele is not warranted.  In order warrant a higher evaluation under Diagnostic Code 7529, the Veteran condition must be productive of voiding or renal dysfunction.  However, the examiner did not indicate that either of these symptoms were present.  In addition, under Diagnostic Code 7804, a higher evaluation requires the presence of three or more scars, which are not shown in the evidence.  In addition, scars are not shown on the head, face, or neck, nor are there any that encompass area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  

In sum, the Board finds that, during the appeal period, an evaluation in excess of 10 percent is not warranted for the Veteran left varicocele.  In order to merit the assignment of a higher rating under Diagnostic Codes 7529 and 7804, there must be renal or voiding, dysfunction, or scars of the head, face, neck, or scars that are greater than 12 scare inches.  There is no evidence of such symptoms in this case during the appeal period. 


C.  Other considerations.

The Board has considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, pain, leg fatigue, and skin symptomatology are contemplated by the rating schedule.  As his disability pictures are contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate. Id. at 115.  In any event, the Veteran does not contend and the evidence does not suggest that his varicose veins or left varicocele have resulted in any hospitalization during the course of the appeal or that the conditions have markedly interfered with employment.  Accordingly, referral for extraschedular consideration for the disability is not warranted. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for a back disorder denied.

The application to reopen a claim of entitlement to service connection for skin cancer is granted.

The application to reopen a claim of entitlement to service connection for benign growths/scarring of the urinary tract is denied. 

Service connection for right leg varicose veins is denied.

An evaluation in excess of 10 percent for traumatic varicocele, left testicle, is denied.  

An evaluation in excess of 10 percent for left leg varicose veins is denied.  


REMAND

The Veteran seeks service connection for skin cancer, which he alleges resulted from exposure to ionizing radiation while stationed near Hiroshima, Japan, in the service.  Skin cancer is among the radiogenic diseases, as defined by VA at 38 C.F.R. § 3.311 (b)(2).   As the Veteran may have been exposed to radiation in the service, and he has a current diagnosis of basal cell carcinoma, further development is required. 

For a claim based upon exposure to ionizing radiation during service, service connection can be demonstrated by three different methods.  First, 38 C.F.R. § 3.309 (d)(2) provides a list of cancers that will be presumptively service-connected if manifested in a radiation-exposed veteran.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Second, 38 C.F.R. § 3.311 (b) provides a list of "radiogenic diseases" that will be service connected provided that certain conditions specified in that regulation are met. Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)). 

A "radiation -exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309 (d)(3)(ii).

In this case, the Veteran has not asserted that he was exposed to radiation through one of the cited "radiation-risk activities," but rather, that he was exposed while  stationed near Hiroshima, Japan, in the mid-1950s. 

Under the provisions of 38 C.F.R. § 3.311, a "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes skin cancer.  38 C.F.R. § 3.311(b)(2)(xxiv).  Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease which first became manifest after service, though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311 (a).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311 (b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1). 

In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311 (a)(2).  38 C.F.R. § 3.311 (a)(2)(iii) requires that, in claims not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, dose data normally include, but may not be limited to, the veteran's Record of Occupational Exposure to Ionizing radiation (DD Form 1141), service treatment records and other records which may contain information pertaining to radiation exposure in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate. 38 C.F.R. § 3.311 (a)(2)(iii).  Finally, if exposure to ionizing radiation is identified, the Veteran's claim must then be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

With respect to the Veteran individual unemployability claim, because the determination with respect to the Veteran skin cancer claim may potentially impact the issue of individual unemployability, the Veteran's individual unemployability claim is inextricably intertwined with the skin claim and should be remanded pending their disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Forward the Veteran's personnel records, service and post-service medical records, and other pertinent documents to the VA Under Secretary for Health for a dose estimate based on his service as a nuclear bomber pilot from April 1960 to October 1964 in accordance with 38 C.F.R. § 3.311 (a)(2)(iii). 

2.  Following receipt of such dose estimate, forward the Veteran's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311 (c). 

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the remaining claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


